Citation Nr: 0733927	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-13 054	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; Husband of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


The veteran had active service in the U.S. Navy from February 
1983 to October 1988.  She had subsequent service in the U.S. 
Army Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating decision, the RO 
denied entitlement to service connection for PTSD.  The 
veteran's disagreement with this rating decision led to this 
appeal.

On June 21, 2007, the veteran testified before the 
undersigned Veterans Law Judge.  At that time, the Board held 
the record open for 30 days in order to allow the veteran to 
submit a statement from her mother.  After the 30 days had 
elapsed, the veteran's claim for service connection for PTSD 
was denied in a September 12, 2007 Board decision.  
Unfortunately, at the time of the aforementioned decision, 
the Board had not received the letter from the veteran's 
mother.  Subsequent to the decision, however, the Board has 
received documents from the veteran's representative, 
including a log of evidence received, that shows that the 
veteran submitted the letter on July 19, 2007 (within 30 days 
of the Board hearing) to her representative and that the 
representative hand-delivered the document to the Appeals 
Team at the RO.  Thus, after consideration of the record, the 
Board finds that the veteran submitted the letter from her 
mother to VA within the 30 day period.


VACATUR

The Board may vacate an appellate decision at any time upon 
request of the appellant or her representative, or on the 
Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 C.F.R. § 20.904.  An example of a 
circumstance in which denial of due process of law will be 
conceded is when a required supplemental statement of the 
case was not provided.  38 C.F.R. § 20.904(a)(2).  In this 
case, as the veteran has not submitted a waiver of her right 
to have the agency of original jurisdiction (the RO or 
Appeals Manage Center (AMC)) have initial consideration of 
this new pertinent evidence, this evidence must be referred 
to the AMC/RO for consideration and issuance of a 
supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 
20.1304.  In light of this newly received evidence that 
requires issuance of a supplemental statement of the case, 
the Board will vacate the September 12, 2007 Board decision.

In a separate document, the Board remands the veteran's 
appeal in order that the AMC/RO may issue the supplemental 
statement of the case, as well as complete additional further 
development.


ORDER

The Board's September 12, 2007 decision addressing the issue 
of entitlement to service connection for PTSD is VACATED. 



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

